                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     DEANNA RAE PORTER-HEFT,                             Case No. 20-cv-01570-VKD
                                                         Plaintiff,                          ORDER FOR REASSIGMENT TO A
                                   9
                                                                                             DISTRICT JUDGE
                                                  v.
                                  10
                                                                                             REPORT AND RECOMMENDATION
                                  11     SANTA CLARA SHERIFF’S                               RE DISMISSAL
                                         DEPARTMENT, et al.,
                                  12                                                         Re: Dkt. No. 3
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14          Presently before the Court is plaintiff Deanna Rae Porter-Heft’s application to proceed in

                                  15   forma pauperis (“IFP”). A court may authorize the commencement of a civil action IFP if the

                                  16   court is satisfied that the would-be litigant cannot pay the filing fees necessary to pursue the

                                  17   action. 28 U.S.C § 1915(a)(1). Ms. Porter-Heft’s application indicates that her assets and income

                                  18   are insufficient to enable her to pay the filing fee. Dkt. No. 3. Accordingly, her application is

                                  19   granted.

                                  20          However, the Court’s grant of the IFP application does not mean that Ms. Porter-Heft may

                                  21   proceed with this action here. A court may dismiss a case filed without the payment of the filing

                                  22   fee whenever it determines that the action “(i) is frivolous or malicious; (ii) fails to state a claim on

                                  23   which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

                                  24   from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

                                  25          In her complaint, Ms. Porter-Heft seeks $100 million in damages for alleged civil rights

                                  26   violations by unknown and unnamed officers of the Santa Clara County Sheriff’s Department. To

                                  27   the extent Ms. Porter-Heft seeks to assert civil rights violations under 42 U.S.C. § 1983, she must

                                  28   allege two essential elements: (1) that a right secured by the Constitution or laws of the United
                                   1   States was violated, and (2) that the alleged violation was committed by a person acting under the

                                   2   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988). “A person deprives another of a

                                   3   ‘constitutional right, within the meaning of section 1983, if he does an affirmative act, participates

                                   4   in another’s affirmative acts, or omits to perform an act which he is legally required to do that

                                   5   causes the deprivation of which [the plaintiff complains].” Leer v. Murphy, 844 F.2d 628, 634

                                   6   (9th Cir. 1988) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978)).

                                   7           Ms. Porter-Heft’s complaint does not allege sufficient facts demonstrating that she has a

                                   8   viable claim for relief. In essence, she alleges that she has been subject to retaliation and

                                   9   harassment by law enforcement. Her complaint, however, simply alleges that while driving on

                                  10   “October 23,” she “was lit up” by an “officer from the Santa Clara County Sheriff’s Dept. where

                                  11   [she] stopped and complied.” Dkt. No. 1 at 4. In a declaration submitted with her complaint, Ms.

                                  12   Porter-Heft alludes to other alleged law enforcement “pursuit chase[s]” in which spike strips were
Northern District of California
 United States District Court




                                  13   used, including one such incident in which she “refused to stop.” Dkt. No. 2 at 2. She mentions

                                  14   “[t]hree DUI’s without any evidence” resulting in the revocation of her driver’s license after she

                                  15   “question[ed] the Judge”; “hundreds o[f] 911 calls about [her]” reportedly not connected to any

                                  16   criminal acts; and “[n]umerous beatings and robberies at the hands of all law enforcement

                                  17   agencies.” Id. at 2-3. She seems to suggest that these alleged incidents stem from abuse her son

                                  18   reportedly suffered in Juvenile Hall over twenty years ago or to “2005 FBI/DOJ firings.” Dkt. No.

                                  19   1 at 5; Dkt. No. 2 at 5.

                                  20           These vague and disparate allegations are deficient and do not establish a legally coherent

                                  21   theory of liability establishing the violation of a constitutional right, or that the defendants are

                                  22   liable for the injuries Ms. Porter-Heft claims to have suffered. Accordingly, this Court concludes

                                  23   that the complaint should be dismissed. Absent consent, however, a magistrate judge has no

                                  24   authority to issue a dispositive order. 28 U.S.C. § 636; Williams v. King, 875 F.3d 500 (9th Cir.

                                  25   2017). Therefore, this case shall be reassigned to a District Judge with the recommendation that

                                  26   the complaint be dismissed with leave to amend.

                                  27           Ms. Porter-Heft may file an objection to this Report and Recommendation. Fed. R. Civ. P.

                                  28   72. In view of the current COVID-19 public health emergency, this Court extends the deadline for
                                                                                           2
                                   1   submitting objections to May 4, 2020.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 2, 2020

                                   4

                                   5
                                                                                   VIRGINIA K. DEMARCHI
                                   6                                               United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                               3
